PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/248,775
Filing Date: 26 Aug 2016
Appellant(s): Kubik et al.



__________________
Michael J. Attisha
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I.	Response to Argument with respect to Section IVB(i) “The person of ordinary skill in the art would not have had a reason to modify Tseng with Feygenson in the proposed manner” starting on page 10 of Appeal Brief filed on 01/08/2021
	On pages 10-11 of Appeal Brief, Appellant argues the following:

    PNG
    media_image2.png
    443
    675
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    805
    674
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    313
    500
    media_image4.png
    Greyscale

	Since the magnetic polymer glue core as disclosed by Tseng includes non-magnetic materials, such as epoxy or epoxy molding compound, a person with ordinary skill in the art would know that the ferromagnetic alloy, which does not have non-magnetic material, as taught by Feygenson would have better magnetic characteristics, such as permeability, saturation, etc., than the magnetic polymer glue core as taught by Tseng for certain design requirements, such 
On page 12 of Appeal Brief, Appellant asserts the following:

    PNG
    media_image5.png
    652
    658
    media_image5.png
    Greyscale

	In response the above assertion, the ferromagnetic alloy of Feygenson would provide higher inductance than Tseng’s magnetic polymer glue core having non-magnetic material 

    PNG
    media_image6.png
    118
    526
    media_image6.png
    Greyscale

The examiner understands the temporary carrier 602 and the removable polymer 604 are not present in the final or finished product. Tseng discloses that in a conventional inductor, a traditional magnetic substrate is used as a carrier during the manufacturing of an inductor. When the traditional magnetic substrate operates at a high frequency, both permeability and permeability loss of the traditional magnetic substrates become worse with the increase of operation frequency. The traditional magnetic substrate may also reduce the cut-off frequency on the inductor (paras. [0005] and [0006].

    PNG
    media_image7.png
    379
    523
    media_image7.png
    Greyscale


At the last paragraph of page 12, on page 13, and the first two lines of page 14 of Appeal Brief, Appellant states the following: 

    PNG
    media_image8.png
    132
    653
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    135
    656
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    627
    660
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    52
    628
    media_image11.png
    Greyscale

	In response the above statement, the Examiner maintains that because of the physically close position/relationship between the coil and the magnetic polymer glue core in Tseng, the permeability the first and second magnetic polymer glue cores are better, which results in wider noise-rejection bandwidth. Paragraph [0037] of Tseng discloses as below:

    PNG
    media_image12.png
    186
    415
    media_image12.png
    Greyscale

	Tseng’s stated “either the bottom of the first coil directly contact the second magnetic glue layer, or the bottom of the first coil directly contacts the second magnetic glue layer and the upper part of the first via and the upper part of the second via directly contact the first magnetic glue layer, and the first coil, the second coil, and the directly layer are covered by the magnetic glue layer” clearly indicates the physical close position or relationship between the coil(s) and the magnetic glue layer(s), which allows the first magnetic glue layer and the second magnetic glue layer to have better permeability, which in return has a wider noise-rejection bandwidth. 
	As mentioned earlier, the ferromagnetic alloy made from 80% nickel and 20% iron (para. [0034]) of Feygenson would have a better permeability naturally than the magnetic polymer glue core of Tseng because ferromagnetic alloy does not contain non-magnetic material and the magnetic polymer glue core includes non-magnetic material, such as epoxy (Tseng, para. [0029]). So, if the magnetic glue layer of Tseng in paragraph [0037] were swap with the ferromagnetic alloy of Feygenson, the permeability would even be better than “better 
	As stated above, the closely positioned coil(s) and magnetic glue layer(s) provides the first and second glue layers in Tseng to have better permeability (Tseng, para. [0037]). This “better permeability” results in “lower permeability loss” as disclosed in paragraph [0038] of Tseng. 
	
    PNG
    media_image13.png
    63
    411
    media_image13.png
    Greyscale

Paragraph [0038] is a continuation from paragraph [0037] in Tseng, and therefore, paragraph [0038] cannot be read or interpreted in a vacuum. There is no need to repeat what’s already disclosed in paragraph [0037] to paragraph [0038]. What needs to be understood in paragraph [0038] of Tseng is, because the magnetic glue layer in paragraph [0037] has better permeability (due to close position/relationship of the coil and the magnetic glue layer), it has lower permeability loss. (As analogy, more electricity can pass through copper than rubber, and therefore, less electricity will be lost through copper than rubber.) Therefore, Tseng’s paragraphs [0037] and [0038] clearly support that the lower permeability loss of the first and second magnetic glue layers is because of the physically close position/relationship between the magnetic glues layers and the coils. As explained above, since ferromagnetic alloy as of Feygenson has better magnetic properties in nature than magnetic polymer glue core as taught by Tseng, the replacement of the magnetic polymer glue core of Tseng with the ferromagnetic alloy of Feygenson in paragraphs [0037] and [0038] of Tseng would have even lower permeability loss, which in turn would result in even higher cut-off frequency.


II.	Response to Argument with respect to Section IVB(ii) “The person of ordinary skill in the art would not have had a reasonable expectation of success making the proposed modification of Tseng based on Feygenson” starting on page 14 of Appeal Brief filed on 01/08/2021
Appellant also argues the following on pages 14-15:

    PNG
    media_image14.png
    188
    690
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    336
    692
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    414
    655
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    245
    722
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    159
    731
    media_image18.png
    Greyscale

	In response to the above argument, the required thickness of the ferromagnetic alloy in Feygenson is at a desired frequency range or at a given operation mode. Feygenson expressly discloses that “larger thickness” of ferromagnetic could be used if the inductance specification requires (Feygenson, para. [0036]). From this, it’s clear that the thickness of the ferromagnetic alloy of Feygenson can be adjusted as necessary. 

    PNG
    media_image19.png
    165
    463
    media_image19.png
    Greyscale

	Accordingly, a person with ordinary skill in the art would know that at different operation mode, different thickness of ferromagnetic alloy can be used, depending on design requirements. Therefore, there is a reasonable expectation of success if the magnetic glue core 
	Therefore, claims 21, 31, and 41 would have been obvious over Tseng in view of Feygenson as stated in the Office Action mailed on 07/08/2020.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837

/Karl Tamai/
TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.